              Case 1:19-mj-00266-DAR Document 22 Filed 05/15/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                  v.                                  :       Criminal No.: 19-mj-266 (DAR)
                                                      :
ANDREW ROBERTSON,                                     :
                                                      :
                  Defendant.                          :

                 JOINT MOTION TO CONTINUE PRELIMINARY HEARING

         The United States of America and the defendant, Andrew Robertson, by and through

undersigned counsel, hereby request a continuance of the preliminary hearing scheduled in the

above-captioned matter and in support thereof state as follows:

         1.       On October 29, 2019, this Court issued a criminal complaint against the defendant

for a violation of 18 U.S.C. § 1341, mail fraud. See ECF No. 1.

         2.       The defendant was arrested on November 25, 2019. See ECF No. 9.

         3.       This matter was set for a preliminary hearing on December 19, 2019, but pursuant

to a joint oral motion, the preliminary hearing was continued until January 31, 2020, and time was

excluded under the Speedy Trial Act in the interest of justice. See 12/19/19 Minute Entry.

         4.       On January 31, 2020, counsel for the defendant made an oral motion to continue

the preliminary hearing, and the Court granted the continuance and set the hearing for March 4,

2020, and time was excluded under the Speedy Trial Act in the interest of justice. See 1/31/2019

Minute Entry.

         5.       On March 4, 2020, counsel for the defendant made an oral motion to continue the

preliminary hearing, and the Court granted the continuance and set the hearing for March 25, 2020.

Time was excluded under the Speedy Trial Act in the interest of justice. See 3/4/2020 Minute

Entry.
             Case 1:19-mj-00266-DAR Document 22 Filed 05/15/20 Page 2 of 3



        6.       On March 25, 2020, the Court issued a minute order stating that, in light of Standing

Order No. 20-9 issued by the Chief Judge regarding court operations during the COVID-19

pandemic, the preliminary hearing would be continued until April 20, 2020; time was excluded

under the Speedy Trial Act in the interest of justice. See 3/25/20 Minute Order.

        7.       On April 2, 2020, the Chief Judge issued Standing Order No. 20-19, which

extended the postponement of proceedings in Standing Order 20-9, and directed that proceedings

such as the preliminary hearing in this matter be postponed until June 1, 2020. See Standing Order

20-19 at 3. In addition, in Standing Order 20-19, the Chief Judge found that, as to criminal

proceedings postponed under the Order, time was excluded under the Speedy Trial Act in the

interest of justice. Id. at 4.

        8.       The Defendant, through counsel, consents to this continuance request.            The

Defendant has been advised of his rights under the Speedy Trial Act, 18 U.S.C. § 3161, and of his

right under Rule 5.1 of the Federal Rules of Criminal Procedure to have a preliminary hearing

within 14 days of the initial appearance, and he waives these rights until the next scheduled

preliminary/detention hearing date.




                                                   2
         Case 1:19-mj-00266-DAR Document 22 Filed 05/15/20 Page 3 of 3



       WHEREFORE based on the foregoing reasons and any others that may appear to the Court,

the parties respectfully request that this Court continue the defendant’s preliminary hearing until

the week of June 22, 2020, and exclude the time between April 20, 2020, to the new hearing date

under the Speedy Trial Act, in the interest of justice.


                                               Respectfully submitted,

                                               TIMOTHY J. SHEA
                                               United States Attorney
                                               D.C. Bar No. 437437


                                       By:       /s/ Kathryn L. Rakoczy
                                               Kathryn L. Rakoczy
                                               Assistant United States Attorney
                                               D.C. Bar No. 994559
                                               U.S. Attorney’s Office for the District of Columbia
                                               Fraud & Public Corruption Section
                                               555 4th Street, N.W., Room 5239
                                               Washington, D.C. 20530
                                               (202) 252-6928
                                               Kathryn.Rakoczy@usdoj.gov




                                                  3
